—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Division of Human Rights, dated September 30, 1998, which found that the petitioner engaged in unlawful discriminatory practices by terminating the employment of the complainants because of their age, and awarded damages.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Pursuant to Executive Law § 298, findings of fact made by the Commissioner of the New York State Division of Human Rights (hereinafter the Commissioner) are to be regarded as conclusive “if supported by sufficient evidence on the record considered as a whole”. In reviewing the Commissioner’s findings, we are limited to a determination of whether they are supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176), and are precluded from passing upon the credibility of the witnesses at the administrative hearing (see, Matter of Berenhaus v Ward, 70 NY2d 436). After considering the record as a whole, we find that the Commissioner’s determination that the petitioner terminated the employment of the complainants because of their age is supported by substantial evidence.
The petitioner’s remaining contentions are without merit. Santucci, J. P., Joy, Sullivan and Altman, JJ., concur.